Citation Nr: 1315014	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  09-48 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for a skin disorder, to include as due to herbicide exposure, has been received, and if so, entitlement to service connection for the same.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  Service in Vietnam and award of the Combat Infantry Badge and Bronze Star Medal are evidenced in the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina, which denied the Veteran's request to reopen a previously denied claim for entitlement to service connection for a skin disorder.  The Veteran disagreed and perfected an appeal.

In May 2010, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is in the Veteran's VA claims folder.

In an April 2011 decision, the Board denied the Veteran's claim to reopen.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court), and in an April 2012 memorandum decision, the Court set aside the Board's decision and remanded the claim for reconsideration. 

In the interim, the VLJ who presided over the Veteran's May 2010 hearing, and who promulgated the April 2011 decision, has left the employ of the Board.  The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  38 C.F.R. § 20.207.  Therefore, the Veteran was offered a new hearing in a letter dated in August 2012.  The Veteran responded that same month that he did not wish to appear before another VLJ to provide testimony.  Therefore, the Board will proceed to consider the issues on appeal.

The merits of the issue of entitlement to service connection for a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed July 2002 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a skin disorder to include as due to herbicide and the Veteran submitted a notice of disagreement (NOD) but failed to submit a substantive appeal after issuance of a statement of the case (SOC).

2.  The evidence received since the RO's July 2002 decision raises a reasonable possibility of substantiating the claim of service connection for a skin disorder.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision denying service connection for a skin disorder is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  The evidence received since the RO's July 2002 determination is new and material, and the claim for service connection for a skin disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a claim for service connection for a skin disorder.  The Board will briefly address preliminary matters and then render a decision.

The Court's memorandum opinion essentially held that the Board failed to consider the Veteran's testimony as credible evidence that would support reopening of his claim.  The Court did not reverse the Board's April 2011 decision, but rather set aside the decision and remanded the claim for the Board's reconsideration in light of the Veteran's testimony.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012).  

The Veteran has raised an issue of whether new and material evidence has been submitted sufficient to reopen a previously denied claim for a skin disorder.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) specifically addressed VCAA notice requirements in that context.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  

As the Board reopens the Veteran's claim, any deficiency in notice or assistance provided by VA is rendered moot.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  To establish service connection or service-connected aggravation for a disability, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002), 38 C.F.R. § 3.307(6)(iii) (2012).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected.  See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2012).  

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 53,202 (August 31, 2010).  The Secretary has determined that skin conditions other than chloracne or other acneform diseases consistent with chloracne are not connected to exposure to herbicides.  See 38 C.F.R. § 3.309(e).

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994).  As such, the Board must not only determine whether the veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, (see 38 C.F.R. § 3.309(e), but also must determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2012).

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record establishes that the RO issued a July 2002 rating decision that denied the Veteran's claim for service connection for a skin disorder.  The Veteran submitted a notice of disagreement (NOD) that was received in January 2003.  Accordingly, the RO issued a statement of the case (SOC) in March 2003.  No substantive appeal regarding the March 2003 SOC is in the record, and the Veteran does not contend that he submitted a timely appeal.  

Regulations provide that an appeal consists of a timely filed NOD and, after a SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2012).  A timely substantive appeal must be filed with the RO within 60 days of the date the SOC was mailed to the Veteran, or within the remainder of the 1-year period from the date of mailing of the rating decision.  38 C.F.R. § 20.302(b) (2012).

In this case, the Veteran did not file a timely substantive appeal in response to the March 2003 SOC.  Therefore, the Board finds that the July 2002 rating decision is final.  Accordingly, new and material evidence is required to reopen the claim.

Review of the record shows that at the time of the July 2002 rating decision, the evidence included the Veteran's DD Form 214, his service treatment records, VA treatment records dated from February to May 2002, and a June 2002 VA examination report.  

Service treatment records show that the Veteran's skin was normal upon entry into active duty service.  A single entry shows that the Veteran was not required to shave because of a skin problem.  Upon discharge, the Veteran indicated that he had a history of skin diseases, but the physical examination report does not address or identify any skin disorder.  During a February 2002 VA Agent Orange examination, the Veteran did not report a skin disorder, nor was one found on examination.  

The June 2002 VA examiner's report notes that the Veteran complained of having a skin rash for "a long time," which was located in the groin and buttocks area, and that he had sores on his scalp.  The Veteran stated that he had treated the conditions with over-the-counter drugs, but had never received prescription medications to treat the rash.  The examiner noted dermatophytosis in the groin area with some hyperpigmentation of the skin.  No lesions were noted on the buttocks or scalp.  The examiner identified the condition as tinea cruris of the groin and opined that the Veteran's skin condition were not indicative of chloracne or related to exposure to herbicides during the Veteran's active duty service.

The July 2002 rating decision denied the claim because the evidence did not support a finding that the Veteran had a skin condition during service or that there was a relation between his current skin disorder and his active duty service including exposure to herbicides.

The evidence submitted since the July 2002 rating decision includes VA treatment records dated through August 2009, the Veteran's records from the Social Security Administration, and the Veteran's testimony at the May 2010 hearing.  Relevant records include a September 2002 VA treatment record noting that the Veteran occasionally had a pruritic rash for a few years.  Although no active lesions were noted on examination, the examiner reported hyperpigmentation in the Veteran's pubic area that was diagnosed as intertrigo.  A March 2003 VA treatment record notes that the Veteran had skin changes and dermatitis secondary to chronic dermatophytosis involving the lower trunk, thighs and feet.  A May 2003 record shows the Veteran was provided Ketoconazole cream and a January 2004 VA record shows that the Veteran indicated he had no skin rashes or abnormal lesions.

The Veteran testified at the May 2010 videoconference hearing that he was first diagnosed with a skin disorder when he sought treatment for his psychiatric disorder after service.  The Veteran further testified that he believed service connection was warranted because he had no skin problem before he went to Vietnam, but that he had one after he came back.  The Veteran went on to say that for many years after he left the Army, he self-treated his skin rash, because he did not trust the VA for treatment.  The testimony, along with the evidence submitted, is considered evidence of continuity of symptomatology.

For purposes of reopening a claim for service connection, the Board observes that the Veteran's testimony is considered credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the Veteran is competent as a lay witness to report symptoms he experiences.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the Veteran's testimony is evidence of incurrence of a skin disorder during active duty service and a continuity of symptoms since.  That evidence is sufficient to reopen the Veteran's claim.  The Veteran's claim is, therefore, granted to that extent.

The Board wishes to make clear that such evidence, although adequate for limited purposes of reopening the claim, may not be sufficient to allow a grant of the benefits sought.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  For the reasons explained in the remand section below, the Board finds that additional development of the claim is necessary before the Board may proceed to a decision on the merits of the reopened claim.
 

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a skin disorder is reopened; to this extent only, the appeal is allowed.


REMAND

VA is required to seek a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the current disability may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4) (2012).  

Here, the current medical evidence establishes that the Veteran receives treatment for a skin rash, variously diagnosed.  Although the Veteran's service treatment records are negative for treatment of a skin rash in the stated areas of concern, his testimony is competent and credible evidence of experiencing skin rash symptoms  during service.  The question therefore remains whether the evidence indicates that there may be an association.  Such an indication will be found when there is "medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has consistently stated that he has experienced a skin rash on his thighs, feet, back, scalp, and stomach since serving in Vietnam.  There is no evidence to the contrary that this is the case.  Therefore, the Board finds that the evidence indicates that there may be an association between the Veteran's current skin disability and his service.  Remand is required to obtain an examination and medical opinion as to the etiology of the currently diagnosed skin disability. 

Accordingly, the case is REMANDED for the following action:

1. Ensure that all VA treatment records pertaining to the Veteran are included in the Veteran's VA claims folder.

2.  Request in writing that the Veteran provide any relevant non-VA medical records or that he provide access to such records that are not already of record.  

If, after making reasonable efforts to obtain named records, VA is unable to secure same, the Veteran must be notified of the following: (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts that made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Schedule the Veteran for an examination by an appropriate VA examiner who must review the Veteran's VA claims folder.  The examiner must provide a description of any skin disorder currently manifested by the Veteran.  The examiner must also provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current skin disorder began in or is related to the Veteran's active military duty.  

For purposes of the opinion, the examiner should presume that the Veteran is competent to report a skin disorder he experienced during service and to report the continuity of any symptoms of a skin disorder.  A complete explanation for the opinion should be provided including discussion of the medical evidence in the record that addresses the Veteran's claim.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completion of the steps above and of any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and provide a reasonable period for response.  Thereafter, if otherwise in order, return the Veteran's VA claims folder to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


